                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-00631-KDB-DCK
 THE PARADIES SHOPS, LLC,

                 Plaintiff,

    v.                                                            ORDER

 BROOKSTONE CHARLOTTE, LLC,

                 Defendant.


         THIS MATTER is before the Court on the parties’ consent Motion for Release of Bond.

(Doc. No. 67).

         For good cause shown, it is hereby ORDERED that Plaintiff-Intervenor Hudson Group

(HG) Retail, LLC’s Motion to Release Bond is GRANTED, and the Clerk of Court is directed to

release the bond and issue payment of $10,000, plus accrued interest, to Hudson Group (HG)

Retail, LLC and sent to its counsel of record at the following address:

                              Robert E. Harrington
                              Robinson Bradshaw & Hinson, P.A.
                              101 North Tryon Street, Suite 1900
                              Charlotte, North Carolina 28246


         SO ORDERED.



                                      Signed: September 3, 2020




      Case 3:19-cv-00631-KDB-DCK Document 68 Filed 09/03/20 Page 1 of 1
